UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1141



RONALD W. HODGSON,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   Glen M. Williams, Senior
District Judge. (CA-00-94-1)


Submitted:   June 28, 2002                 Decided:    July 16, 2002


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald W. Hodgson, Appellant Pro Se. Andrew Charles Lynch, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; Thomas Linn
Eckert, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Ronald W. Hodgson appeals the district court’s order accepting

the   recommendation   of    the    magistrate   judge    to    uphold     the

Commissioner’s   decision      denying     Hodgson’s     application       for

disability insurance benefits and supplemental security income. We

have reviewed the record and the district court’s opinion and find

no reversible error.       Accordingly, we affirm on the reasoning of

the district court.    See Hodgson v. Commissioner, No. CA-00-94-1

(W.D. Va. Nov. 27, 2001).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and   argument   would     not   aid   the

decisional process.




                                                                     AFFIRMED




                                     2